PER CURIAM.
Appellant, Joseph Belghaus, appeals a final summary judgment in favor of appellee, Mary Ann Polcar.
*45After review of the record, including the complaint, deposition, exhibits, and affidavits filed in this case, we find a genuine issue of material fact to exist with respect to whether appellant has a claim for an equitable lien on the real property owned by appellee. See Wagner v. Roberts, 320 So.2d 408 (Fla. 2d DCA 1975). The movant has failed to conclusively resolve this question in his favor since it appears that there are reasonable inferences which may be drawn in favor of the nonmoving party. Consequently, the trial court erred in granting appellee’s motion for summary judgment. Florida Power Corp. v. Taylor, 332 So.2d 687 (Fla. 2d DCA 1976); Fla.R.Civ.P. 1.510(c).
Accordingly, the final summary judgment is reversed and the case remanded for further proceedings consistent with this opinion.
REVERSED and REMANDED.
BOARDMAN, C. J., and RYDER and DANAHY, JJ., concur.